Citation Nr: 1642079	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  08-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a headache disorder to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1975.  He also served in the Army National Guard to include a period of active duty for training from June 1965 to November 1965. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2012, the Board remanded the issues of entitlement to service connection for sinusitis, bilateral hearing loss, tinnitus, and headaches to the Agency of Original Jurisdiction (AOJ) for additional development.  In an April 2013 rating decision, the AOJ granted the issues of entitlement to service connection for sinusitis and bilateral hearing loss.  In December 2015, the Board granted entitlement to service connection for tinnitus and, once again, remanded the issue of entitlement to service connection for a headache disorder.

In February 2016, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA).  A VHA opinion was authored in March 2016, and that opinion has been associated with the record.

A Board hearing was scheduled for September 2010.  The Veteran failed to report for his scheduled hearing, and has not provided good cause for his absence.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for traumatic brain injury (TBI) has been raised by the record (see Brief, May 2016), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The most probative evidence of record fails to show that the Veteran's headache disorder was either caused by his military service, or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a March 2016 VHA opinion discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran is claiming entitlement to service connection for a headache disorder, attesting that such was incurred during, or otherwise related to, his period of active service.  In the alternate, the Veteran claims that his headache condition was caused or aggravated by a service-connected disability.  At this time, the Veteran is service connected for tinnitus, bilateral hearing loss, and sinusitis.

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, to include some headache disorders, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the Veteran's period of active service, his service treatment records demonstrate a complaint of headaches in September 1970, which was diagnosed as tension headaches.  An August 1971 record documented a head injury when an air hose, reported to have had approximately 3200 pounds of pressure, exploded and struck the Veteran's head and left ear.  However, a neurological examination at the Veteran's separation examination in September 1975 was normal.  In fact, at the separation physical, it was specifically noted that the Veteran had been injured in a motorcycle accident in August 1965 and from the air hose in August 1971, but that there were no complications or sequelae from those events.  The Veteran was found to have made a "full recovery" with no problems since.  The Veteran was found to be neurologically normal on his separation physical and he specifically denied having any headaches on his medical history survey completed in conjunction with his separation physical.

Post-service, during a September 2012 VA examination, the Veteran reported headache pain pulsating or throbbing in nature involving sensitivity to light and sound as well as change in vision.  He also reported prostrating attacks of non-migraine headache pain which occurred more frequently than once per month.  The examiner simply diagnosed the Veteran with headaches, and the Veteran's alternate theory of causation was not discussed.  

In February 2015, the Board remanded the Veteran's claim, finding that the September 2012 VA opinion was inadequate and that an opinion was needed to determine whether the Veteran's headaches were caused or aggravated by his service-connected sinusitis.  Thereafter, another VA opinion was issued in August 2015.  That examiner reviewed the Veteran's claims file and issued an opinion similar to that of September 2012.  It was noted that, despite the Veteran's in-service injuries, there was "no documentation to support ongoing care and treatment of the Veteran's headache condition spanning 1975 to present."  

The Board found in February 2015 that the lack of treatment must not be the sole basis for a negative opinion, and, as such, determined that the August 2015 examiner failed to provide an opinion as to whether the Veteran's headaches could have been caused by his service-connected sinusitis and/or tinnitus, and further failed to provide an adequate rationale on whether such were aggravated by either condition.  

In a December 2015 Brief, the Veteran's representative noted that there was objective medical evidence suggesting the possibility of a connection between headaches and chronic sinusitis and/or tinnitus.  Per the Brief, according to the University of Maryland Medical Center, "sinus headaches can be caused by sinus congestion and inflammation, called sinusitis;" and according to the American Headache Society, "Tinnitus can be associated with multiple types of headache disorders.  One headache type where tinnitus is sometimes seen is migraine.  Some patients report that their tinnitus worsens only and consistently during migraine attacks."

The Board then requested a VHA opinion, in February 2016, so as to ascertain whether the Veteran's headache disorder was at least as likely as not caused or aggravated by either service-connected disability.  As noted, such an opinion was authored the following month.  The specialist determined that the Veteran's headaches were less likely than not the result of, or otherwise related to, sinusitis.  In support, the specialist explained that sinus disease neither causes, nor contributes to, general headache problems, including migraine, tension headaches, or other headache types.  Although sinus disease may, in the absence of purulent sinusitis, cause sensation of sinus congestion and fullness, such does not contribute to headache disorders.  In the case of purulent sinusitis, the specialist indicated that, in addition to these congestion-type symptoms, there may be pain and tenderness over the affected sinuses without resulting in a generalized headache.  The specialist also opined that it was less likely than not that the Veteran's headaches were aggravated, worsened, or related in any way to sinusitis.

With regard to a possible connection to tinnitus, the specialist noted that it was less likely than not that headaches were caused or aggravated by tinnitus.  The specialist pointed out that tinnitus was, rarely, a consequence of headaches during the actual headache itself, but that the converse was not the case.  That is, while headaches may cause or aggravate tinnitus, the opposite is not true.  It was noted that this conclusion was supported by neurologic training, clinical experience, and common neurologic knowledge.  Of note, the medical professional who provided the opinion was a neurologist and therefore is presumed to have the education and training that is commensurate with such a position.

As to whether a headache disorder was related to a documented, in-service injury, the specialist indicated that current headaches were less likely than not related to a head injury sustained 45 years prior.  The neurologist explained that post-concussive syndrome (with or without loss of consciousness) may include headache, insomnia, difficulty concentrating, and irritability.  It was also notable that headache complaints were reported during the Veteran's period of service prior to the concussive head injury.

In a May 2016 Brief, the Veteran's representative argued that headaches were a rather common effect of hard blows to the head, and a link to a migraine study was provided.  The Board notes that this fact was conceded by the VHA specialist, however it was noted that the Veteran's current headache symptoms were not likely linked to an injury which had occurred more than four decades prior.  

It was further argued that common consequences of concussive head injuries include vertigo, which the Veteran purportedly experiences, as well as damage to the facial nerve affecting the ability to smile, squint, raise eyebrows, and wiggle the ears.  As these statements have little to do with the issue at hand, they need not be discussed at this time.  However, the Board has identified a claim for entitlement to service connection for a traumatic brain injury and appropriately referred that issue to the AOJ for development.

With regard to the Veteran's contentions during the course of his appeal in which he attributed his claimed condition to his stint in service, or to a service-connected disability, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of headaches during and after service, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not shown that he is competent to make a complex medical determination involving the etiology of a headache disorder, to include claimed causative factors such has blunt head trauma and sinusitis, and his attestations are not supported by the most probative medical evidence of record.  
 
In sum, the more probative and competent evidence is against a finding that the Veteran's claimed disorder was caused or aggravated during his period of active duty, or that such was caused and/or aggravated by any service-connected disability.  The Board notes that the Veteran's service treatment records are silent as to a diagnosis of any chronic headache disorder, and no such disorder was found on separation.  Further, there the most probative evidence of record fails to indicate that any such disorder was diagnosed within one year following separation from service, or that headaches are etiologically-related to a service-connected disability.

The Veteran has asserted that he has had a headache disability continuously since service.  For example, in January 2008, he listed hearing loss, sinus problems, severe headaches, and tinnitus and indicated that he had experienced problems with these conditions since his release from active duty.  In October 2012, the Veteran reported experiencing headaches in service following the several incidents described above.  Finally in April 2015, the Veteran stated that he was treated for headaches starting in 1984.  The Veteran is competent to report symptoms such as head pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
   
Here, to the extent the Veteran is asserting continuity of symptomatology from service, it was specifically found at time of service separation that he did not have any continuing symptomatology from his in-service head injuries.  Likewise, the Veteran specifically denied having headaches.  Finally, his file is absent treatment for headaches for a number of years following service.  While the absence of treatment is not dispositive on its own, it is a factor that may be considered.  Here, the Veteran stated that he started being treated for headaches in 1984 which was nearly a decade after separating from service.  As such, the absence of treatment in the years following service when combined with the normal neurologic findings and denial of headaches at separation undermines the credibility of any assertion made decades later that the headaches had been continuously present from service on.  Accordingly, the Veteran's statements are not found to be sufficient to establish continuity of symptomatology. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a headache disorder is denied.


ORDER

Service connection for a headache disorder to include as secondary to a service-connected disability, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


